54 F.3d 774NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Cleven Lewis ROBERSON, Plaintiff-Appellant,v.Daniel P. HENSON, III, Executive Director, Housing Authorityof Baltimore City, Defendant-Appellee,andHenry CISNEROS, Secretary, Department of Housing and UrbanDevelopment, Defendant.
No. 94-2503.
United States Court of Appeals, Fourth Circuit.
Submitted:  February 28, 1995.Decided:  May 17, 1995.

Cleven Lewis Roberson, Appellant Pro Se.  Penelope J. Brown, Maria Giovanna Krapf, Baltimore City Department of Law, Baltimore, MD;  Gloria Selena Wilson-Shelton, City Solicitor's Office, Baltimore, MD, for Appellees.
Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders dismissing some claims and granting summary judgment to the Defendants on others in Appellant's housing discrimination complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Roberson v. Henson, No. CA-94-785 (D. Md. Apr. 21 and Oct. 31, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED